IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-40336
                          Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JAMES TYSON, JR.,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:96-CR-81-1
                       - - - - - - - - - -

                            June 4, 1999

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     James Tyson, Jr., appeals his conviction after a jury trial

of stealing firearms from a federally licensed firearms dealer.

He argues that the evidence was not sufficient to support his

conviction.    Tyson did not renew his motion for judgment of

acquittal after the Government recalled Special Agent Larry

Sanders to testify.    We have reviewed the record and the parties’

briefs and conclude that a reasonable fact finder could have

found beyond a reasonable doubt that Tyson stole firearms from a


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-40336
                                 -2-

federally licensed firearms dealer; nor was the record devoid of

evidence of the same such that Tyson’s conviction is a manifest

miscarriage of justice.     See United States v. Bermea, 30 F.3d
1539, 1551 (5th Cir. 1994; United States v. Inocencio, 40 F.3d
716, 724 (5th Cir. 1994).    Thus, whether or not a motion for

judgment of acquittal was required after Sanders was recalled,

the result is the same.

     AFFIRMED.